 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
     JEAN ROSE CHIN MAZZUCCHI,                         Case No. 1:19-cv-00913-NONE-EPG
 9
10                   Plaintiff,
      v.
11
     PROTECTIVE LIFE INSURANCE
12   COMPANY,                                          ORDER FOR CLERK OF COURT TO
                     Defendant.                        CLOSE CASE IN LIGHT OF
13
                                                       VOLUNTARY DISMISSAL
14                                                     (ECF No. 21)
15
     PROTECTIVE LIFE INSURANCE
16   COMPANY,

17                   Third Party Plaintiff,
     v.
18
      MARK JOSEPH SILVA AND RHONDA
19    MARIE BEEVERS,
20
                     Third Party Defendants.
21

22

23          The parties in this matter filed a stipulation of dismissal pursuant to Federal Rule of Civil

24   Procedure 41(a)(1)(A)(ii) and 41(c)(1) purporting to dismissal all claims in this matter with

25   prejudice, with each party to bear its own attorneys’ fees and costs.

26   \\\

27   \\\

28   \\\

 1
                                                   1
 2                                 ORDER RE JOINT STIPULATION FOR DISMISSAL
 1          Accordingly, pursuant to the stipulation all claims in this matter are dismissed with

 2   prejudice and the Clerk of Court is instructed to close this case.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     February 4, 2020                             /s/
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

 1
                                                   2
 2                                 ORDER RE JOINT STIPULATION FOR DISMISSAL
 1                                CERTIFICATE OF SERVICE
 2          The undersigned parties certify that the JOINT STIPULATION FOR DISMISSAL
 3   was filed electronically with the Clerk of the Court via the CM/ECF system which effects
 4   notification to all parties registered and designated for the CM/ECF system in this action.
 5   Participants in the case who are not registered CM/ECF users will be served by mail or
 6   by other means permitted by the court rules.
 7          I declare under penalty of perjury under the laws of the United States of America
 8   and State of California that the foregoing is true and correct.
 9          Executed on February 4, 2020, at Los Angeles, California.
10

11

12                                                   Melody Shabpareh
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

 1
                                                3
 2                                       CERTIFICATE OF SERVICE
